United States Court of Appeals
                     For the First Circuit


No. 17-1161

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                  LUIS DANIEL BENÍTEZ-BELTRÁN,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Aida M. Delgado-Colón, U.S. District Judge]


                             Before

                  Torruella, Lipez, and Barron,
                         Circuit Judges.


     Jessica E. Earl, Research and Writing Specialist, Eric
Alexander Vos, Federal Public Defender, and Vivianne M. Marrero,
Assistant Federal Public Defender, Supervisor, Appeals Section, on
brief for appellant.
     John A. Mathews II, Assistant United States Attorney, Rosa
Emilia Rodríguez-Vélez, United States Attorney, and Thomas F.
Klumper, Assistant United States Attorney, Acting Chief, Appellate
Division, on brief for appellee.


                          June 13, 2018
               BARRON,    Circuit Judge.       Luis Daniel Benítez-Beltrán

("Benítez") appeals the 120-month prison sentence that he received

after       pleading    guilty   to   being,   in   violation   of   18   U.S.C.

§ 922(g)(1), a prohibited person in possession of a firearm.

Benítez contends that the District Court erred by classifying his

prior conviction for attempted murder under Puerto Rico law as a

"crime of violence" that triggers an increase in his base offense

level pursuant to § 2K2.1(a)(4) of the United States Sentencing

Guidelines. Benítez also contends that the District Court's upward

variance from his advisory sentencing range under the Guidelines

was procedurally unsound and that his sentence is substantively

unreasonable.          We affirm the sentence.

                                        I.

               During the execution of a search warrant at Benítez's

residence in 2013, Puerto Rico police agents found a loaded

revolver hidden behind the drawer of a nightstand.              The following

day, the federal government charged Benítez, who is a convicted

felon, with one count of being a prohibited person in possession

of a firearm, in violation of 18 U.S.C. § 922(g)(1).

               In November of 2014, Benítez pleaded guilty to this count

pursuant to a plea agreement.1            Benítez, who was then serving a


        1
       The parties agreed to recommend a sentence of 180 months on
the understanding that Benítez had three prior convictions for a
"violent felony" under the Armed Career Criminal Act, 18 U.S.C.



                                       - 2 -
ninety-year sentence for a 2014 conviction under Puerto Rico law

for aggravated robbery and related weapons law violations,2 was

sentenced for this federal conviction in January of 2017.

          A   probation     officer   prepared   a   presentence    report

("PSR") based on the November 2016 edition of the Sentencing

Guidelines.    The    PSR   determined    that   § 2K2.1(a)(4)     of   the

Guidelines applied.    That guideline establishes the base offense

level that applies to a defendant convicted of unlawful possession

of a firearm if the defendant committed that offense after having

been convicted of a felony that qualifies as a "crime of violence."

Applying that guideline, the PSR determined that Benítez's base

offense level was twenty, when, in the absence of that guideline's

application, his base offense level would have been fourteen.           See

U.S. Sentencing Guidelines Manual § 2K2.1(a)(6) (2016).

          The PSR concluded that Benítez had a prior conviction

that qualified as a "crime of violence" due to his 1998 conviction

for attempted murder under Puerto Rico law.          The PSR stated that


§ 924(e)(1). But, after the Supreme Court's intervening decision
in Johnson v. United States, 135 S. Ct. 2551, 576 U.S. ___ (2015),
invalidated part of the statutory definition of a "violent felony,"
both parties ultimately recommended a shorter sentence.
     2 The parties' briefs generally refer to the sentence as
having a ninety-year duration. We note, however, that Benítez's
counsel said at the sentencing hearing that the "total sentence
was 115 years, with somewhere between 60 to 65 years as a minimum,"
and that Benítez's appellate brief at one point also refers to a
115-year sentence.



                                  - 3 -
this prior offense so qualified under what is known as the "force

clause" of the Sentencing Guidelines' definition of a "crime of

violence."3

               The PSR also applied a four-level enhancement under

§ 2K2.1(b)(4)(B) to Benítez's offense level because the firearm

involved in Benítez's § 922(g) offense had an obliterated serial

number.       Finally, the PSR reduced Benítez's offense level by three

levels pursuant to § 3E1.1 due to his acceptance of responsibility.

               In sum, the PSR calculated Benítez's total offense level

to be twenty-one.           Because the PSR assigned Benítez a criminal

history category of V, the PSR determined that Benítez's advisory

range for his term of imprisonment under the Guidelines was seventy

to eighty-seven months.

               After   hearing     from    the    parties,    the    District    Court

adopted the PSR's Guidelines calculation.                          In doing so, the

District       Court   concluded     that    Benítez       had     "only   one    prior

conviction" for a "crime of violence," namely his 1998 attempted

murder conviction under Puerto Rico law.                The District Court then

sentenced Benítez to the statutory maximum prison term of 120

months, see 18 U.S.C. § 922(a)(2), which was a term of imprisonment

just       under   three   years   above    the    upper     end    of   the   advisory


       3
       The force clause provides that a "crime of violence"
encompasses any felony that "has as an element the use, attempted
use, or threatened use of physical force against the person of
another." U.S. Sentencing Guidelines Manual § 4B1.2(a)(1) (2016).


                                          - 4 -
sentencing range under the Guidelines.       The District Court ruled

that the sentence would run consecutively to any sentence that

Benítez was then serving, which would include his ninety-year

sentence for his Puerto Rico conviction for aggravated robbery.

Benítez objected to the upward variance and then appealed the

sentence.

                                  II.

            Benítez first challenges the District Court's conclusion

that he had a prior conviction for a "crime of violence" under

§ 2K2.1(a)(4). Our review of whether Benítez's prior conviction

for attempted murder under Puerto Rico law qualifies as a "crime

of violence" under the Guidelines is de novo.        See United States

v. Steed, 879 F.3d 440, 445 (1st Cir. 2018).

                                  A.

            The term "crime of violence" in § 2K2.1(a)(4) has the

same meaning as it has in the § 4B1.2 career-offender guideline.

U.S.   Sentencing   Guidelines   Manual   § 2K2.1,   cmt.   n.1   (2016).

Section 4B1.2(a) defines a "crime of violence" to be any offense

punishable by more than one year of imprisonment that either "has

as an element the use, attempted use, or threatened use of physical

force against the person of another" (the so-called force clause)

or is one of several enumerated crimes, including "murder."

            Benítez contends that his prior conviction for attempted

murder under Puerto Rico law does not qualify as a "crime of


                                 - 5 -
violence."    He does so on the ground that this offense, as defined

at the time of his conviction, neither falls within § 4B1.2(a)'s

force clause nor matches one of the offenses enumerated in that

guideline's definition of a "crime of violence."

             We need not address Benítez's argument concerning the

force clause.     As we explain, his attempted murder conviction is

for an offense that matches one of the guideline definition's

enumerated offenses.      See United States v. Ball, 870 F.3d 1, 5

(1st Cir. 2017) ("We may affirm the district court's sentence if

any one of the . . . ways that an offense can constitute a crime

of violence . . . applies here.").

             We use a "categorical approach" to determine whether the

offense for which a defendant was previously convicted matches an

expressly enumerated offense under § 4B1.2(a).      United States v.

Castro-Vazquez, 802 F.3d 28, 35 (1st Cir. 2015) (quoting Descamps

v. United States, 133 S. Ct. 2276, 2283, 570 U.S. ___ (2013)).

Under that categorical approach, a prior conviction qualifies as

one for a "crime of violence" so long as the elements of the prior

offense encompass no more conduct than do the elements of the

"generic" version of an offense that the guideline expressly

enumerates.     Id. (quoting Descamps, 133 S. Ct. at 2283, 570 U.S.

at ___).

             To begin our comparative analysis of the elements of

Benítez's offense of attempted murder under Puerto Rico law and


                                 - 6 -
the generic version of that offense, we set to one side the fact

that his prior conviction was for attempted murder rather than

simply "murder."       That way, we may first focus on the way that

Puerto Rico law defined the offense of "murder" at the time of his

conviction, so that we may determine whether that definition makes

that offense of "murder" a match with one of the enumerated

offenses in § 4B1.2(a).

                                       B.

             As we have noted, § 4B1.2(a) does list "murder" among

the expressly enumerated offenses that qualify as a "crime of

violence."     So, we must determine whether the generic version of

that offense matches the way that Puerto Rico defined that offense

when Benítez was convicted of attempting to commit that crime.                 If

the generic version of "murder" is not such a match, then Benítez's

conviction    for    attempted   murder     obviously     does   not   match   an

enumerated offense.

             The    parties   agree   that,    at   the   time    of   Benítez's

conviction for attempted murder, Puerto Rico defined "murder" as

"the killing of a human being with malice aforethought."                 Pueblo

v. Lucret Quiñones, 11 P.R. Offic. Trans. 904, 929 (P.R. 1981)

(quoting P.R. Laws Ann. tit. 33, § 4001 (1974)).                 Benítez's sole

argument that the Puerto Rico offense of "murder" at the time of

his conviction encompassed more conduct than the generic version

of that offense is the following.           He asserts that the Puerto Rico


                                      - 7 -
offense of "murder" required "purposeful or knowing conduct,"

whereas, he says, the generic version of "murder" requires "conduct

evincing reckless or depraved indifference to dangers."           And,

Benítez goes on to contend, in consequence of that difference

between the mens rea element of the way Puerto Rico defined

"murder" and the mens rea element of the generic version of that

offense, the Puerto Rico offense of "murder" criminalized conduct

that the generic version of the offense did not.

           We, however, do not agree.       Benítez bases his assertion

on the surprising contention that the mens rea of "purpose" and

the mens rea of "knowledge" are less strict than the mens rea of

"recklessness" and the mens rea of "depraved indifference."           But

Benítez offers no authority to support that contention, and there

is good reason to think that the opposite would be the case.          Cf.

Model   Penal   Code   § 2.02(5)   ("When   recklessness   suffices    to

establish an element, such element also is established if a person

acts purposely or knowingly.").

           Nor has Benítez persuasively identified any case in

which Puerto Rico applied its "murder" statute to encompass more

conduct than the generic version of the offense, even accepting

his description of the mens rea for "murder" under Puerto Rico law

at the time of his conviction and the mens rea for the generic

version of the offense.    Under the categorical approach, however,

there must be a "realistic probability" that Puerto Rico would


                                   - 8 -
have applied its "murder" statute at the relevant time to encompass

conduct   that   the   generic   definition    of   "murder"   does   not

criminalize in order for us to conclude that the Puerto Rico

offense is broader.    Moncrieffe v. Holder, 133 S. Ct. 1678, 1685,

569 U.S. ___ (2013) (quoting Gonzales v. Duenas-Álvarez, 549 U.S.
183, 193 (2007)), and the party that seeks "[t]o defeat the

categorical comparison" bears the burden to demonstrate such a

"realistic probability."    Id. at 1693, 569 U.S. at ___; see also

Duenas-Álvarez, 549 U.S. at 193.

          Accordingly, we reject Benítez's contention that the

Puerto Rico definition of "murder" encompassed less conduct than

the generic offense of "murder."4       And so we next turn to Benítez's

alternative contention, which focuses on the way that "attempt" is

defined under Puerto Rico law relative to the way that it is

defined generically.

                                   C.

          In pressing this argument, Benítez contends that there

is no match between the offense for which he was convicted and an


     4 Benítez also points out that accomplices can be convicted
of "murder" as principals in Puerto Rico. To the extent that he
means to contend that for this reason the Puerto Rico offense of
"murder" at the time of his conviction was broader than the generic
crime, we note that the commentary to § 4B1.2(a) provides that the
enumerated crimes of violence include aiding and abetting such
offenses. See U.S. Sentencing Guidelines Manual § 4B1.2, cmt. n.1
(2016). And Benítez has not argued that Puerto Rico's definition
of "aiding and abetting" encompassed more conduct than the generic
definition of "aiding and abetting."


                                 - 9 -
enumerated offense under the Guidelines' definition of a "crime of

violence" because, at the time of his conviction, Puerto Rico law

defined "attempt" to encompass more conduct than the generic

definition of "attempt" does.          There is no serious question that

"attempting to commit" a "crime of violence" is itself a "crime of

violence."     U.S. Sentencing Guidelines Manual § 4B1.2, cmt. n.1

(2016); see also United States v. DeLuca, 17 F.3d 6, 10 (1st Cir.

1994) (noting that the Guidelines are "transpicuous" on the point

that the term "crime of violence" includes "attempting to commit"

such an offense).       Thus, so long as Puerto Rico defined "attempt"

at the time of Benítez's conviction in a way that matches the

generic definition of "attempt," then his conviction will qualify

as one for a "crime of violence," given our conclusion about the

match between Puerto Rico's definition of "murder" and what Benítez

contends is the generic definition of "murder."

             The    parties   agree    that,   at    the   time    of   Benítez's

conviction for attempted murder, Puerto Rico law provided that an

"attempt" exists "when the person commits acts or makes omissions

unequivocally directed to the execution of an offense, which is

not consummated through circumstances extraneous to his will."

Their dispute therefore concerns whether that Puerto Rico law

definition     of    "attempt"   matches       the   generic      definition   of

"attempt."




                                      - 10 -
             Benítez contends that there is no such match.              He relies

on the way that "attempt" has been defined as a matter of federal

criminal   law    to   define   the    generic     definition   of     "attempt."

Specifically, Benítez contends that, under the federal definition

of "attempt" -- and thus, in his view, under the generic definition

-- the intent to commit both the underlying inchoate offense and

the commission of "an overt act constituting a substantial step

toward the commission of the offense" are required.                  Benítez then

asserts that "attempt" under Puerto Rico law encompassed more

conduct    than   this   federal      definition    because     it    defined   an

"attempt" to encompass "any act or omission" -- as opposed to "a

substantial step" -- including "mere preparation or slight acts."

             In making this assertion, however, Benítez fails to

offer any explanation as to why an act or omission that is

"unequivocally directed to the execution of an offense" would not

be considered a "substantial step" under the generic version of

"attempt."     And Benítez's failure is conspicuous given that he

concedes that Puerto Rico law made that element of unequivocalness

an element of "attempt."        Nor does such an explanation occur to

us.   As we mentioned, Benítez defines the generic version of

"attempt" according to the law of federal "attempt."                  But, "[i]n

this circuit, as in a number of others, the court has taken the

Model Penal Code as its guide" in defining the federal law of

"attempt."     United States v. Doyon, 194 F.3d 207, 210 (1st Cir.


                                      - 11 -
1999).5       And the Model Penal Code both defines "attempt" as "an

act or omission constituting a substantial step," § 5.01(1)(c),

and then goes on to define a "substantial step" as one that is

"strongly corroborative of the actor's criminal purpose."                        Doyon,
194 F.3d at 211 (quoting Model Penal Code § 5.01(2)).                          Thus, it

would appear that the definition of "attempt" that Benítez concedes

Puerto Rico had adopted was no broader than the generic definition

of "attempt," as it would appear that an act or omission that is

"unequivocally directed to the execution of an offense" is also

one   that     is   "strongly       corroborative     of    the    actor's     criminal

purpose."

               Finally, we note, as we did in addressing his argument

about "murder," that Benítez bears the burden of proving that there

is a realistic probability that Puerto Rico's definition of his

prior       crime   applies    to    more   conduct     than      does   the    generic

definition of that crime.             But, as was the case with respect to

Benítez's       assertions     about    the     relative     breadth     of     conduct

encompassed by Puerto Rico's definition of "murder," Benítez has

not   pointed       to   any   Puerto    Rico    case      (or    even   described    a

hypothetical case) that shows that Puerto Rico's definition of




        5
       In United States v. Resendiz-Ponce, 549 U.S. 102 (2007),
which Benítez invokes to define federal "attempt," the Supreme
Court also relied in part on the Model Penal Code's definition of
"attempt." See id. at 107.


                                        - 12 -
"attempt" at the time of his conviction for attempted murder

applied more broadly than does the generic definition of "attempt."

            Thus, for these reasons, we conclude that Benítez has

not shown that the District Court erred in sentencing him by

classifying his 1998 conviction for attempted murder under Puerto

Rico law as an enumerated "crime of violence."            Accordingly, we

reject this first ground for challenging his sentence.

                                   III.

            Wholly apart from the "crime of violence" issue, Benítez

also challenges his 120-month prison sentence as procedurally

unsound   and   substantively    unreasonable.      "We   review   criminal

sentences imposed under the advisory guidelines regime for abuse

of discretion.    Within this rubric, we assay the district court's

factfinding for clear error and afford de novo consideration to

its interpretation and application of the sentencing guidelines."

United States v. Flores-Machicote, 706 F.3d 16, 20 (1st Cir. 2013)

(internal citations omitted).

            We begin with Benítez's procedural challenges to his

sentence.    We then turn to his substantive challenge.

                                    A.

            Benítez   contends   that    the   District   Court    committed

procedural errors in sentencing him to the statutory maximum of

120 months of imprisonment by (1) considering a prior sentence

that he received for a separate Puerto Rico law conviction, (2)


                                  - 13 -
considering charges that were then pending against him in a

separate case under federal law, and (3) failing to explain the

basis for the upward variance from his advisory sentencing range

under the Guidelines.        None of these contentions has merit.

                                         1.

           Although     Benítez     asserts       that     the     District       Court

impermissibly      considered     the    sentence      that      he    had     recently

received for aggravated robbery under Puerto Rico law in imposing

his sentence for his federal conviction, Benítez does not show

that the District Court actually did so.              He instead merely points

out that the government "highlighted Mr. Benítez's state court

case and its lengthy sentence" and that the District Court "made

mention" of that case at the sentencing hearing.                   Because Benítez

neither explains how the District Court relied on the sentence

that he received for aggravated robbery to justify the 120-month

prison sentence nor develops an argument as to why any such

reliance   would    have   been    impermissible,          this       aspect    of    his

procedural challenge fails.             See United States v. Zannino, 895
F.2d 1, 17 (1st Cir. 1990) (explaining that undeveloped arguments

are deemed waived).

                                         2.

           Benítez    also    contends        that,   in   sentencing          him,   the

District   Court     impermissibly        considered       a     separate       federal

criminal case that was then pending against him in which he was


                                    - 14 -
charged with carjacking, robbery, and using a firearm in relation

to a crime of violence, in violation of 18 U.S.C. §§ 2119, 1951,

and 924(c) respectively.      Benítez contends that the District Court

should not have considered those pending charges in setting his

sentence in this case because he should have been "presumed

innocent" of those charges.

             The District Court expressly stated at the sentencing

hearing, however, that it would not consider those then-pending

charges in its sentencing decision "in as much [as] he is presumed

innocent and he is still facing trial and if convicted that will

be for [the other judge] to determine and assess what is the

punishment for that offense."       Thus, the District Court did not

purport to be basing his federal sentence on those pending charges.

             To be sure, Benítez does point out that the District

Court later in the hearing went on to refer to his arrest for

carjacking    and   related   offenses   while   describing   the   overall

pattern of arrests and convictions in Benítez's criminal history.

But, while we have repeatedly expressed our concern about relying

on a pattern of prior arrests in the absence of proof by a

preponderance of the evidence that the alleged conduct underlying

those arrests occurred, see United States v. Rondón-García, 886
F.3d 14, 26 (1st Cir. 2018) (citing United States v. Delgado-

Sánchez, 849 F.3d 1, 13 (1st Cir. 2017)), Benítez does not contend

that it was impermissible for the District Court to rely on his


                                  - 15 -
pattern of prior arrests in setting his sentence.              See Zannino,
895 F.2d at 17.    Instead, he contends only that the District Court

increased    his   sentence     because    of    his   pending       charges,

notwithstanding that the District Court expressly stated that it

was not increasing his sentence due to those charges.

                                    3.

            Benítez's   final   procedural      challenge    is     that   the

District Court erred in sentencing him by failing to justify

adequately its decision to vary upward from his advisory sentencing

range.   Benítez argues that, even though that range accounted for

his criminal history, the District Court nevertheless relied on

that very same history in varying upwards from the range, which he

says was an error under United States v. Ofray-Campos, 534 F.3d 1,

43 (1st Cir. 2008).

            But,   Benítez's    advisory   sentencing       range   did    not

necessarily account for the fact that, as the District Court found,

"the chances of recidivism are extremely high" here in light of

the District Court's finding that Benítez was engaging in crimes

involving "the continued use of weapons, the repeated engagement

in violent actions against individuals" with little to no off time

between convictions and sentences.         In this regard, the District

Court explained that the two prior lengthy prison sentences that

Benítez had received -- a sentence of nine years of imprisonment

for attempted murder and related weapons law violations in 1998


                                  - 16 -
and a sentence of eighteen years of imprisonment for robbery and

related weapons law violations in 2003 -- "did not serve the

purpose of deterrence."         See United States v. Thompson, 681 F.

App'x 8, 12 (1st Cir. 2017) (finding no abuse of discretion in

varying   upward   from   the   advisory    sentencing   range   where   the

sentencing court "noted that [the defendant's] four convictions

and sentences for 'drug involved' crimes over the course of nine

years indicated that he was engaged in the drug trade essentially

continuously, with no off time suggesting that he had reformed or

was deterred by the law").

            In addition, we have explained that "the incidence of

particular crimes in the relevant community appropriately informs

and contextualizes the relevant need for deterrence."              Flores-

Machicote, 706 F.3d at 23.       And, in this case, the District Court

found that "the current increase in criminality rate and murder we

experience here in Puerto Rico" supported the conclusion that there

was a particular need for deterrence in this case.

            Benítez does assert that the District Court erred by not

explicitly addressing some mitigating factors that Benítez had put

forth, such as his young age when he committed his previous crimes,

"the birth of his first grandchild, the death of his brother, or

his relationship with his mother."          But, "a sentencing court is

not required to address frontally every argument advanced by the

parties."    United States v. Turbides-Leonardo, 468 F.3d 34, 40


                                   - 17 -
(1st Cir. 2006).   Moreover, a sentencing court acts "well within

its discretion in giving greater weight to [a defendant's] criminal

history than other factors."    United States v. Arroyo-Maldonado,

791 F.3d 193, 200 (1st Cir. 2015).      Thus, as the District Court

did address several mitigating factors that Benítez had identified

-- such as his current age, his children, and a serious medical

diagnosis -- we cannot say that the District Court abused its

discretion in giving the mitigating factors the weight that it

did, even though the District Court did not specifically mention

the other mitigating factors that Benítez highlights on appeal.

          Nor do we find persuasive Benítez's related contention

that the District Court erred by impermissibly "turn[ing] some of

the mitigation into a reason for a statutory maximum sentence."

Benítez points to the District Court's comment that he "has not

been able to refrain himself from engaging in illegal conduct"

despite the fact that he has "good examples from brothers and

family members" and is not "a drug user."    But, we do not see how

the District Court abused its discretion in reasoning that the

likelihood of recidivism is high despite the presence of certain

mitigating factors.   See United States v. Sagendorf, 445 F.3d 515,

518 n.2 (1st Cir. 2016) (per curiam) ("[T]he requirement that the

sentencing judge consider a § 3553(a) factor that may cut in a

defendant's favor does not bestow on the defendant an entitlement




                               - 18 -
to receive any particular 'credit' under that factor.").   Thus, we

reject this ground for Benítez's procedural challenge, too.

                                B.

          We take up, then, Benítez's argument that his 120-month

prison sentence is substantively unreasonable, given that it was

the maximum allowed and was being imposed consecutively to a

ninety-year sentence.   We are not persuaded.

          "[T]he linchpin of a reasonable sentence is a plausible

sentencing rationale and a defensible result."    United States v.

Martin, 520 F.3d 87, 96 (1st Cir. 2008).    Here, "[i]n concluding

that the statutory maximum sentence was justified because this

incident . . . was just the latest in a pattern of serious crimes,

the district court offered a plausible rationale for its variance."

United States v. Concepción-Montijo, 875 F.3d 58, 60 (1st Cir.

2017) (per curiam).   And, Benítez does not challenge the District

Court's decision to impose the federal sentence consecutively.

See United States v. Ocasio-Cancel, 727 F.3d 85, 89-90 (1st Cir.

2013) (describing a district court's "broad" discretion under 18

U.S.C. § 3584(a) to decide "whether to impose a concurrent or

consecutive sentence").   We thus fail to see what basis there is

for concluding that the District Court erred in setting this

federal sentence and then ordering it to run consecutively, given

that the variance itself was justified and that Benítez does not




                              - 19 -
challenge    the      decision   to    impose     the     federal     sentence

consecutively.

            Benítez    does   reference     our   recent       statement   that

"[c]ontext matters" in sentencing decisions in contending that

imposing an upwardly variant sentence consecutively to an already

lengthy one is substantively unreasonable. United States v. Matos-

de-Jesús, 856 F.3d 174, 180 (1st Cir. 2017).            But, we explained in

Matos-de-Jesús     that    the   sentence       there    was     substantively

reasonable because, in context, it was "responsive to the nature

and circumstances of the offense, the characteristics of the

offender, the importance of deterrence, and the need for condign

punishment."   Id.     And while Benítez asserts in conclusory fashion

that this consecutive sentence is "an excessive punishment for a

handgun tucked away in a bedroom drawer," he fails to develop any

argument as to why these features of his offense -- when considered

in context, and especially given the evident need for deterrence

in light of his criminal history -- indicate that the District

Court abused its discretion in determining his sentence.                   See

Zannino, 895 F.2d at 17.

                                      IV.

            For these reasons, Benítez's sentence is affirmed.




                                  - 20 -